DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter deVore on 9/2/22.
The application has been amended as follows: 
In the Claims:
This application is in condition for allowance except for the presence of claims 2, 22, and 23 directed to inventions non-elected without traverse.  Accordingly, claims 2, 22, and 23 have been cancelled.
In claim 5, line 1 delete “claim 1” and insert therein - - claim 1, - -.
In claim 6, line 1 delete “claim 1” and insert therein - - claim 1, - -.
In claim 9, line 1 delete “claim 1” and insert therein - - claim 1, - -.
In claim 15, line 1 delete “claim 1” and insert therein - - claim 1, - -.
In claim 17, line 1 delete “claim 14” and insert therein - - claim 1, - -.
In claim 21, line 1 delete “claim 1” and insert therein - - claim 1, - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and remarks filed 6/13/22 the previous rejections set forth in the Office action mailed 1/11/22 are withdrawn.
The prior art of record fails to teach or suggest a process for preparing a laminated glazing as claimed and including v) applying a unitary third glass sheet with a thickness in the range 1.4mm to 2.5mm which is shaped substantially the same as the first glass sheet and which is prepared by the same first procedure as the first glass sheet, against the second thinner glass sheet, during laminating to adhere the interlayer material to the two glass sheets such that after lamination, the shape of the second glass sheet is substantially the same as the shape of the first glass sheet; and vi) providing a foil layer directly between the second glass sheet and the third glass sheet shaped substantially the same as the first glass sheet prior to laminating wherein the foil layer comprises a non-stick polyester film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746